Opinion of the Court by
Judge Duvall :
the recognizance, to enforce the forfeiture of which tbis proceeding was instituted, bound the sureties for their principal’s “ appearance ” on the second day of May term, 1864:. the order-book shows that be did appear on that day, and also that on bis agreement, still “ to stand on bis own recognizance,” the case was com tinued. And it neither appears nor should, therefore, be presumed that the sureties were present and agreed to be longer bound. Indeed the accepted agreement to stand on bis own recognizance imports that the court consented to waive its right to take him into custody or to require a new bond, and to trust to bis own single obligation to appear at the next term. Tbis entry, according to any allowable interpretation of it, released bis sureties in the recognizance in discharge of which be bad appeared.
. • Wherefore, as tbe appellant seems to have been thus discharged from liability, tbe judgment in bis favor, without technical regard to tbe form of the issue, should, in our opinion, be and, therefore, is affirmed.